Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on December 24, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3, 5-9, 11, 13-17, and 19-20 (re-numbered as 1-15) are allowed.

Claims 2, 4, 10, 12, and 18 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raffi Gostanian (Reg. # 42,595) on March 23, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1.	(Currently amended) A system, comprising: 

a new node to be instantiated on the network, the new node programmed to:
generate a state database checkpoint comprising a Merkle tree in which one or more key-value pairs of a state database are mapped to one or more leaf nodes of the Merkle tree, where the state database checkpoint is created at a block number of the blockchain
determine that a plurality of peer nodes have reached a consensus on the state database checkpoint based on a root hash of the Merkle tree and respective root hashes broadcast by the plurality of peer nodes;

construct an initial state database from the based on retrieved blocks of the blockchain; and
execute transactions of the retrieved blocks on the initial state database to generate a current state database;
wherein the new node is programmed to extract and store the one or more key/value pairs from the one or more leaf nodes of the Merkle tree to construct the initial state database and to isolate the one or more leaf nodes that contain one or more discrepancies in one or more of the plurality of key/value pairs.

2.	(Canceled) 



4.	(Canceled) 

5.	(Previously presented) The system of claim 3 wherein the new node is programmed to generate the Merkle tree in accordance with a defined Merkle tree schema.

6.	(Currently Amended) The system of claim 3 wherein the new node is programmed to:
receive a consensus Merkle tree into the new node; and
compare hash values of one or more level nodes of the consensus Merkle tree and the [[m]]Merkle tree generated by the new node to perform the isolation

7.	(Original) The system of claim 1 wherein the new node is programmed to request the state database checkpoint and the blocks of the blockchain from an existing node of the blockchain network.

8.	(Previously presented) The system of claim 1 wherein the new node is programmed to generate a second state database checkpoint at a next checkpoint interval number 

9.	(Currently amended) A method comprising:
generating, via a new node to be instantiated in a blockchain network, a state database checkpoint comprising a Merkle tree in which one or more key-value pairs of a state database are mapped to one or more leaf nodes of the Merkle tree, where the state database checkpoint is created at a block number of a blockchain of the blockchain network
determining that a plurality of peer nodes have reached a consensus on the state database checkpoint based on a root hash of the Merkle tree and respective root hashes broadcast by the plurality of peer nodes;

constructing an initial state database from the based on retrieved blocks of the blockchain; and
executing, at the new node, transactions of the retrieved blocks on the initial state database to generate a current state database;
wherein the new node is programmed to extract and store the one or more key/value pairs from the one or more leaf nodes of the Merkle tree to construct the initial state database and to isolate the one or more leaf nodes that contain one or more discrepancies in one or more of the plurality of key/value pairs.



11.	(Previously presented) The method of claim 9 comprising generating a Merkle tree for the initial state database, wherein one or more key/value pairs of the initial state database are stored in one or more leaf nodes of the Merkle tree for the initial state database.

12.	(Canceled) 

13.	(Previously presented) The method of claim 11 wherein the method further comprises generating the Merkle tree for the state database which comprises generating the Merkle tree in accordance with a defined Merkle tree schema.

14.	(Currently amended) The method of claim 11 comprising:
receiving a consensus Merkle tree into the new node; and
comparing hash values of one or more level nodes of the consensus Merkle tree and the Merkle tree generated by the new node to perform the isolation

15.	(Original) The method of claim 9 comprising requesting, by the new node, the state database checkpoint and the blocks of the blockchain from an existing node of the blockchain network.



17.	(Currently amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
generating, via a new node to be instantiated in a blockchain network, a state database checkpoint comprising a Merkle tree in which one or more key-value pairs of a state database are mapped to one or more leaf nodes of the Merkle tree, where the state database checkpoint is created at a block number of a blockchain of the blockchain network
determining that a plurality of peer nodes have reached a consensus on the state database checkpoint based on a root hash of the Merkle tree and respective root hashes broadcast by the plurality of peer nodes;

constructing an initial state database from the based on retrieved blocks of the blockchain; and
executing, at the new node, transactions of the retrieved blocks on the initial state database to generate a current state database;
wherein the new node is programmed to extract and store the one or more key/value pairs from the one or more leaf nodes of the Merkle tree to construct the initial state database and to isolate the one or more leaf nodes that contain one or more discrepancies in one or more of the plurality of key/value pairs.

18.	(Canceled)

19.	(Original) The non-transitory computer readable medium of claim 17 comprising instructions that, when executed, cause the at least one processor to perform requesting, by the new node, the state database checkpoint and the blocks of the blockchain from an existing node of the blockchain network.

20.	(Previously presented) The non-transitory computer readable medium of claim 17 comprising instructions that, when executed, cause the at least one processor to perform generating, by the new node, a second state database checkpoint at a next checkpoint interval number of blocks of the blockchain and determining the new node as correctly instantiated if the second state database checkpoint matches a consensus state database checkpoint.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 9, and 17. Particularly the prior art of record fails to teach generate a state database checkpoint comprising a Merkle tree in which one or more key-value pairs of a state database are mapped to one or more leaf nodes of the Merkle tree, where the state database checkpoint is created at a block number of the 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3, 5-8, 11, 13-16, and 19-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169